Title: 7 Saturday.
From: Adams, John
To: 


       All this past Week my designs have been interrupted, by the Troubles and Confusion of the House. I shall be able to resume the Thread of my Studies I hope now. Wrote pretty industriously in Bolinbroke.— I have never looked attentively into my own Breast. I have never considered, (as I ought) the surprizing Faculties and Opperations of the Mind. Our minds are capable of receiving an infinite Variety of Ideas, from those numerous material objects with which we are surrounded. And the vigourous Impressions which we receive from these, our minds are capable of retaining, compounding and arranging into all the Varieties of Picture and of Figure. Our minds are able to retain distinct Comprehensions of an infinite multitude of Things without the least Labour or fatigue, by curiously enquiring into the Scituation, Fruits, Produce, Manufactures, &c. of our own, and by travailing into or reading about other Countries, we can gain distinct Ideas of almost every Thing upon this Earth, at present, and by looking into Hystory we can settle in our minds a clear and a comprehensive View of This Earth at its Creation, of its various changes and Revolutions, of its various Catastrophes, of its progressive Cultivation, sudden depopulation, and graduall repeopling, of the growth of several Kingdoms and Empires, of their Wealth and Commerce, Warrs and Politicks, of the Characters of their principal Leading Men, of their Grandeur and Power, of their Virtues and Vices, and of their insensible Decays at first, and of their swift Destruction at last. In fine we can attend the Earth from its Nativity thro all the various turns of Fortune, through all its successive Changes, through all the events that happen on its surface, and thro all the successive Generations of Mankind, to the final Conflagration when the whole Earth with its Appendages shall be consumed and dissolved by the furious Element of Fire. And after our minds are furnished with this ample Store of Ideas, far from feeling burdened or overloaded, our thoughts are more free and active and clear than before, and we are capable of diffusing our Acquaintance with things, much further. We are not satiated with Knowledge, our Curiosity is only improved, and increased, Our Thoughts rove beyond the visible diurnal sphere, they range thro the Heavens and loose themselves amidst a Labyrinth of Worlds, and not contented with what is, they run forward into futurity and search for new Employment there. Here they can never stop. The wide, the boundless Prospect lies before them. Here alone they find Objects adequate to their desires.
       I know not by what Fatality it happens, but I seem to have a Necessity upon me of trifling away my Time. Have not read 50 lines in Virgil this Week. Have wrote very little.
      